Title: From George Washington to Jonathan Trumbull, Sr., 12 December 1776
From: Washington, George
To: Trumbull, Jonathan Sr.

 

Sir
Head Quarters Trenton Falls 12th Decemr 1776

I was a few days ago favored with yours of the 30th last month, and this is the first opportunity that afforded me the pleasure of answering it.
The Event has shewn, that my opinion of General Howe’s intention to make an excursion into Jersey was not ill founded. Immediately after the reduction of Fort Washington he threw a body of men consisting of about 6,000 over the North River, with an intention to surprise the Garrison of Fort Lee, but they withdrew before he could accomplish his purpose. Finding the few Troops I had with me insufficient to oppose the Enemy, and knowing that my numbers would be diminished by the expiration of the service of the flying Camp Men from Jersey, Maryland and Pensylvania, which would take place on the last day of November, it was determined to retreat as far as Brunswick, when I hoped to receive a Reinforcement from the Militia of the State of New Jersey sufficient to check the further progress of the Enemy—But in this I was cruelly disappointed. The inhabitants of this State, either from fear or disaffection, almost to a man, refused to turn out, and I could not bring together above 1000 Men, and even on these very little dependence was to be put. My numbers are now reduced to three thousand and that of the Enemy considerably increased by fresh reinforcements—I had sent Genl Mifflin down to Philadelphia to raise what Force he could in that Province and send them on with all speed to my assistance—I fell down myself to Trenton in order to wait for supplies, hoping that such numbers would come in from Philadelphia as would enable me to turn upon the Enemy and recover most of the ground which they had gained. General Mifflin was very successful with the Militia of Pensylvania who turned out in a very spirited manner and immediately marched about 1500 Men up to Trenton—But the remainder of the Province continues in a State of Supine[ne]ss, nor do I see any likely hood of their stirring to save their own Capital which is undoubtedly General Howe’s great object—The Delaware now parts the two Armies, and nothing hinders the passage of the Enemy but the want of Boats which we have been lucky enough to secure.
General Lee is still in the rear of the Enemy with about four thousand Men with whom he is on his march to join me. If he can effect this junction our army will again make a respectable appearance, and such as I hope will disappoint the Enemy in their plan upon Philadelphia. I sent down General Putnam a few days ago to begin upon some works for the defence of that City, upon the Salvation of which our Cause almost depends.

I am informed that the Enlistment of the new Army goes on very successfully to the Eastward and Southward. Little or nothing can be expected from New York or Jersey which are, for the most part, in the hands of the Enemy—Every thing must depend upon the regular force we bring into the Field in the Spring; for I find from fatal experience that Militia serve only to delude us.
As my distance from the Eastern Governments makes me ignorant of their present circumstances, I will not undertake to direct the disposition of the four Regiments you have ordered to be raised till the 15th March. I would only recommend, if they can be spared, that they should march & take Post at the Highlands, and at the Forts upon the North river—Much depends still upon keeping possession of the upper part of that River.
I highly approve of your plan for supplying your New Army with necessaries. Our old one has suffered considerably for want of some such wholesome regulation—You may depend upon my giving due countenance to such a commendable scheme. I am with Truth and Sincerity Sir Your most obedient Servant

Go: Washington

